Pratt, J.
We think the bail-bond in question in this action is void, as it does not specify any charge which the principal is to answer. The authorities are uniform upon this subject. Although it is not necessary to state the charge with great particularity, it must indicate the offense with which the principal is charged, and which the bail undertakes, he will appear and answer. People v. Bundle, 6 Hill, 506; People v. Blankman, 17 Wend. 252; People v. Graham, 1 Parker, Crim. R. 141. Ho charge having been stated in the bond, we think it was error to allow the defect to be supplied by further proof. Such testimony may be given to explain contracts, but not to enforce the undertaking of the surety after its alleged breach, and the court is simply called upon to determine what, if any, liability exists. As the surety did not undertake that his principal would appear to answer any charge, there has been no breach. The judgment must therefore be reversed.